 Case 1:20-cr-00580-AMD Document 25 Filed 03/10/21 Page 1 of 3 PageID #: 230


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

ABS:AE                                              271 Cadman Plaza East
F. #2020R01145                                      Brooklyn, New York 11201



                                                    March 10, 2021


By Secure File Transfer and Email

 James R. Froccaro, Esq.                             Isabelle Kirshner, Esq.
 20 Vanderventer Avenue Suite 103W                   Clayman & Rosenberg
 Port Washington, NY 11050                           305 Madison Avenue Ste 1301
                                                     New York, NY 10165

                Re:    United States v. Peter Khaim, et al.
                       Criminal Docket No. 20-580 (AMD)

Dear Counsel:

               Enclosed please find the government’s initial discovery via secure file transfer
and email (the “Production”). The Production has been encrypted, and the password will be sent
to you separately by email. The contents of the Production have been designated “confidential”
under the terms of the Protective Order in this case that was agreed to and acknowledged by you.
The government also requests reciprocal discovery from the defendants.

I.     The Government’s Discovery

       A.       Defendants’ Criminal History

              A copy of each defendant’s respective criminal history is being provided to each
defendant separately by e-mail.

       B.       Documents and Tangible Objects

                1. Documents from Third Parties

              The government has obtained documents and records from multiple third-party
sources. Included in the production are folders containing financial records, which are labeled
accordingly by the relevant financial institution.

                Enclosed with these materials are affidavits and declarations concerning the
authenticity of records as business records, pursuant to Federal Rules of Evidence 803(6) and
 Case 1:20-cr-00580-AMD Document 25 Filed 03/10/21 Page 2 of 3 PageID #: 231




902(11), and the government intends to proffer those records into evidence at trial as self-
authenticating. See United States v. Komasa, 767 F.3d 151 (2d Cir. 2014).

       C.      Reports of Examinations and Tests

                 The government will provide you with copies of any reports of examinations or
tests in this case as they become available.

       D.      Expert Witnesses

                 The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R. Evid.
702, 703 and 705 and notify you in a timely fashion of any expert that the government intends to
call at trial and provide you with a summary of the expert’s opinion.

              The identity, qualifications, and bases for the conclusions of each expert will be
provided to you when they become available.

       E.      Brady Material

              The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.

               Before trial, the government will furnish materials discoverable pursuant to Title
18, United States Code, Section 3500, as well as impeachment materials. See Giglio v. United
States, 405 U.S. 150 (1972).

       F.      Other Crimes, Wrongs or Acts

                  The government will provide the defendants with reasonable notice in advance of
trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendant’s Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that each defendant allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes, tangible
objects, or copies or portions thereof, that are in the defendant’s possession, custody or control,
and that the defendant intends to introduce as evidence or otherwise rely on at trial, and (2) any
results or reports of physical or mental examinations and of scientific tests or experiments made
in connection with this case, or copies thereof, that are in the defendant’s possession, custody or
control, and that the defendant intends to introduce as evidence or otherwise rely upon at trial, or
that were prepared by a witness whom the defendant intends to call at trial.

               The government also requests that each defendant disclose prior statements of
witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order to
avoid unnecessary delays, the government requests that the defendant have copies of those
statements available for production to the government no later than the commencement of trial.
                                                  2
 Case 1:20-cr-00580-AMD Document 25 Filed 03/10/21 Page 3 of 3 PageID #: 232




               The government also requests that each defendant disclose a written summary of
testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and 705 of
the Federal Rules of Evidence. The summary should describe the opinions of the witnesses, the
bases and reasons for the opinions, and the qualification of the witnesses.

                Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written notice
of each defendant’s intention, if any, to claim a defense of actual or believed exercise of public
authority, and also demands the names and addresses of the witnesses upon whom the defendant
intends to rely in establishing the defense identified in any such notice.

III.   Future Discussions

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.

                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).

                                                      Very truly yours,

                                                      SETH D. DuCHARME
                                                      Acting United States Attorney
                                                      Eastern District of New York

                                                      DANIEL KAHN
                                                      Acting Chief
                                                      Criminal Division, Fraud Section
                                                      U.S. Department of Justice

                                              By:      /s/ Andrew Estes
                                                      Andrew Estes
                                                      Trial Attorney
                                                      Criminal Division, Fraud Section
                                                      U.S. Department of Justice
                                                      (718) 254-6250

Enclosures (by File Transfer and E-mail)

cc:    Clerk of the Court (AMD) (by ECF) (without enclosures)




                                                 3
